Applicants’ traversal has been considered but is not deemed persuasive.  This is consistent with that indicated in the interview dated 1/25/21, as the amended claims were discussed during this interview.
	Regarding Nishijima et al. the Examiner simply does not find applicants’ assess-ment of the selected teachings indicative of unobviousness. The totality of the teachings of the reference must be considered, not simply preferred embodiments.  Nishijima et al. clearly teach that sodium ions are useful (paragraphs 47, 51) and that dialkoxysilane provides reduced gelation (paragraph 61).  Furthermore while Nishijima et al. do not show a specific embodiment of the claimed ionomer with the claimed dialkoxysilane such an embodiment is clearly suggested by the totality of the teachings therein.  In addition to that noted above see also paragraph 39.  
	Reference to US 2011/0105681 also does not lend unobviousness to the claims because again applicants’ remarks focus on a preferred embodiment rather than the teachings of Nishijima et al. as a whole.
	Applicants are reminded that a reference may be relied upon for all that it reasonably suggests to one having ordinary skill in the art including non-preferred embodiments.  A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.  See MPEP 2123, both sections I. and II.
	Regarding the combination of Hayes et al. in view of Shinya et al. the Examiner does not agree that the proposed combination would change the principle of operation of the prior art invention being modified.  The problems addressed by Hayes are more extensive than simply adhesion strength. Note for instance that the silanes in paragraph 58 are part of a further embodiment of Hayes et al. and are not required.  The Examiner believes that the skilled artisan would have found the proposed modification obvious with the expectation of obtaining useful and predictable results.  

/MARGARET G MOORE/Primary Examiner, Art Unit 1765